Citation Nr: 0831651	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-20 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1965 to 
May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied service connection for 
all claims.

A hearing before the Board was held in Rhode Island in May 
2008 at which time the appellant testified before the 
undersigned.  A transcript of that hearing has been 
associated with the claims file.

The issues of bilateral hearing loss and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The appellant does not have a current diagnosis of hepatitis 
C.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the appellant 
currently has a disorder that was chronic in service or, if 
not chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R.  § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
appellant.  38 U.S.C.A. § 5107(b).

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  In this case, the appellant does not have a 
current diagnosis of hepatitis C.  

The Board notes that the appellant's service medical records 
are negative for any treatment or findings of hepatitis C.  

The Board also reviewed the appellant's medical records 
subsequent to service.  A report dated September 1996 from 
Dr. "H.", M.D., a private medical provider, states that the 
appellant tested negative for hepatitis.  He opined that the 
appellant possibly had Thorazine-induced hepatitis as a 
result of his treatment for hiccups.  Medical records from 
July 1996 indicate that the appellant had a history of 
hepatitis infection and has Hepatitis B from which he is 
immune.

The appellant testified before the undersigned in May 2008.  
At the hearing, the appellant stated that he was diagnosed 
with Hepatitis C.  He also testified that while in service he 
engaged the services of prostitutes.  He stated that he did 
not use drugs, including IV drugs; however, he stated that he 
received injections via air guns and that the guns were not 
cleaned between patients.  He stated that upon receiving his 
injection that his arm ejected blood.

The appellant further testified that subsequent to service he 
married and remained married to the same woman since 1971.  
Since leaving service the appellant has not had IV drug 
treatment, received any tattoos, or been in contact with any 
blood borne products.

Considering the evidence, the Board finds that the medical 
records weigh against a finding of service connection for 
Hepatitis C.  The evidence fails to show a current diagnosis 
of Hepatitis C.  Even considering the past history, nothing 
in the claims file suggests that the condition was related to 
service.  Thus, without a diagnosis, the appellant does not 
have a disability for VA purposes.  The post-service medical 
records provide evidence against this claim, outweighing the 
veteran's lay statements. 

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2007 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

In this case, the appellant does not have a current diagnosis 
of Hepatitis C, therefore, without a current disability a VA 
examination is not warranted.  Thus, there is sufficient 
medical evidence of record to make a decision on the claim.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records.  The appellant submitted private treatment records, 
and was provided an opportunity to set forth his contentions 
during the hearing before the undersigned Veterans Law Judge.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for hepatitis C is denied.


REMAND

The appellant claims that he developed bilateral hearing loss 
and tinnitus as a result of acoustic trauma in service.  
Unfortunately, the Board finds that additional development is 
needed before it can adjudicate these claims.

It appears that the appellant had high frequency hearing loss 
upon entrance to active service.  The initial examination 
upon entering service shows that the appellant had a loss of 
50 decibels in the right ear and 45 decibels in the left ear 
at 4000 Hz.  Upon discharge, the appellant's hearing loss was 
55 decibels in both ears at 4000 Hz.

Since the appellant's service medical records tend to show 
some hearing loss in service, the Board finds that it would 
be prudent to have the appellant scheduled for a VA 
examination to determine if he currently has a hearing loss 
disability, and to determine if his hearing loss, if any, was 
caused by or aggravated by his active service.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that the issue of tinnitus should be 
remanded to determine whether the appellant has the claimed 
disability and determine whether tinnitus is related to 
service or his claimed hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
audiological examination to determine 
whether he has bilateral hearing loss and 
tinnitus and to determine whether the 
disabilities were caused or aggravated by 
service.  The examiner should review the 
claims folder and record the appellant's 
history of noise exposure both during and 
after service from August 1965 to May 
1969.

Following an examination and a review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
disability is related, even in part, to 
noise exposure during the appellant's 
period of service from August 1965 to May 
1969.  

If applicable, the examiner should 
indicate whether the appellant's hearing 
loss was aggravated by service.  The 
examiner should also answer whether it is 
at least as likely as not that the 
appellant has tinnitus as a result of 
service.  A complete rationale for any 
opinion expressed must be provided.


2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If any benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


